Citation Nr: 1328520	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a traumatic brain 
injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2012 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York. 

In addition to the paper claims file, there is a paperless, 
electronic claims file associated with the Veteran's claim.  
A review of the documents in such file reveals that they are 
potentially relevant to the issue on appeal.  Thus, any 
future consideration of this Veteran's case should take into 
account the existence of this electronic record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran seeks service connection for a TBI.  For the 
reasons that follow, his claim must be remanded.

Though the record contains a few service treatment records 
(STRs) and a Form DD-214, the National Personnel Records 
Center (NPRC) confirms that, regrettably, the remainder of 
the Veteran's STRs and service administrative personnel 
records were destroyed in the July 1973 fire in St. Louis, 
Missouri, and are therefore unavailable.  When there is 
evidence that a Veteran's service records have been lost or 
destroyed, as is the case here, VA has a heightened duty to 
consider the applicability of the benefit of the doubt rule, 
to assist a claimant in developing a claim, and to explain 
its findings and conclusions.  Russo v. Brown, 9 Vet. App. 
46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005). 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an 
examination when the record shows that the Veteran has a 
current disability, indicates that this disability may be 
associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision 
on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has consistently and competently reported 
throughout the appeal period that he was wounded in 
September 1951 during an amphibious landing near Inchon, 
Korea.  His Form DD-214 shows that he had 10 months and 21 
days of foreign service, and his awards include the Korean 
Service Medal with one bronze service star.  Thus, the Board 
finds his report competent and credible and consistent with 
the circumstances of his service.  He reported that he 
sustained gunshot wounds (GSW) to his face when he was hit 
by two bullets.  The first caused him to lose all his teeth 
on the left lower jaw.  The second injured his forehead just 
above his left eye.  He reports in several different 
submissions that he was immediately treated by a Navy 
corpsman and taken off the beach to a Navy ship for 
treatment.  He was on the ship for four to five days, but 
does not recall the ship's name.  In the Informal Hearing 
Presentation, his representative suggests it may have been 
the U.S.S. Consolation, U.S.S. Repose, or U.S.S. Haven.  The 
Board finds the Veteran's account of his in-service injury 
and treatment both competent and credible.

In this regard, the Board notes that service connection is 
already in effect for PTSD, and for the outpatient treatment 
of dental conditions due to service trauma.  Notably, the 
traumatic dental wounds are reported to have been the result 
of the same GSW that the Veteran asserts resulted in a TBI.

In his notice of disagreement, the Veteran reports that, 
over time, shrapnel fragments have worked their way to the 
surface of his skin and been removed.  A private x-ray dated 
September 2012 shows a 3mm metallic foreign body in the soft 
tissues of the lip.

The evidence of record does not show a current diagnosis of 
TBI.  However, as discussed below, it appears that some 
treatment records may be outstanding.  In his substantive 
appeal, the Veteran contends that the trauma to his skull 
resulted in "twitching in his left eye, headaches, 
difficulty hearing, memory problems, and PTSD, all 
indicative of TBI."  He also states that a "VA care 
provider" had reviewed the private x-ray images and made 
positive nexus statements.  Thus, he asserts service 
connection is warranted.

The Board finds that there is sufficient indication of a 
current disability that may be associated with the Veteran's 
active service to trigger the duty to provide a VA 
examination.  McLendon.  Therefore a remand is necessary to 
obtain a medical opinion as to whether any current TBI 
disability is related to service.

Finally, the Veteran reported that he has been treated at 
the Syracuse VA Medical Center (VAMC) and Rome community 
based outpatient clinic (CBOC).  However, only VA treatment 
records from the Rome CBOC, dated through November 2012, 
have been associated with the claims file.  Thus, on remand, 
any treatment records relevant to a TBI should be obtained 
from the Syracuse VAMC.  Additionally, any relevant current 
treatment records should be obtained from the Rome CBOC.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited 
handling is requested.)

1.  Obtain any treatment records, 
physically or electronically,  from the 
Syracuse VAMC that are relevant to a TBI.  
Obtain any relevant treatment records from 
the Rome CBOC dated after November 2012.

2.  Notify the Veteran that he may submit 
lay statements from himself, as well as 
from individuals such as friends and/or 
family members, who have first-hand 
knowledge of (1) his injury in-service, 
and/or (2) the onset and/or recurrence of 
his TBI symptoms during and/or since 
service.  He should be provided an 
appropriate amount of time to submit this 
lay evidence.

3.  After associating any outstanding 
records with the claims file, schedule the 
Veteran for a VA examination to determine 
the nature, extent, onset and etiology of 
any TBI disability found to be present.  
The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  Any necessary tests should be 
conducted.  After examining the Veteran and 
reviewing the claims file, the examiner 
should:

a).  Determine whether there is a 
current TBI disability present.

b)  State whether it is at least as 
likely as not that any diagnosed TBI 
disability is related to service, to 
include gunshot wounds sustained in 
1951 in Korea.

For the purpose of forming his medical 
opinion, the examiner must accept as 
credible the Veteran's competent and 
credible lay account regarding the 
occurrence of the injury in Korea.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

5.  Then readjudicate the claim.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

